Title: To James Madison from Stephen Cathalan, Jr., 10 December 1802 (Abstract)
From: Cathalan, Stephen
To: Madison, James


10 December 1802, Marseilles. Encloses copies of “official Letters” from the U.S. consuls at Tunis and Algiers. “Such Copies I Send to our Consuls on The Coast of Spain. The Letter from Tunis reached me Via Leghorn but This Moment I receive one direct from Consul Willm. Eaton of The 16th. ulto. with a Packett to your address wh. I Forward by This Mail according to his directions under Cover of Consul John Gavino.… We are long ere deprived, here, of news direct from Tripoly tho’ French Vessels are dayly Expected.” There is no news from Commodore Morris or Cathcart. Has sent copies of O’Brien’s letter to consuls in Italy. Received O’Brien’s letter from Capt. Andrew Morris, former commander of the Franklin, who arrived from Algiers. “He acknowledges he was Exceedingly Well treated by The Bashaw of Tripoly.” Hopes that JM and the secretary of the navy will have taken into consideration his letter of 6 Sept. regarding the letter he received from Purviance at Leghorn.
 

   
   RC and enclosures (DNA: RG 59, CD, Marseilles, vol. 1). RC 2 pp. Enclosures (2 pp.; docketed by Wagner) are copies of Eaton’s 9 Nov. 1802 circular letter (see Appleton to JM, 7 Dec. 1802, and n. 1) and O’Brien to Cathalan, 24 Nov. 1802, reporting that Captain Barron had arrived on 21 Nov. with the cash annuity in lieu of stores but that the dey had refused to receive the cash and insisted on the U.S. sending stores.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:552–53 and n. 2.



   
   A full transcription of this document has been added to the digital edition.

